Mb. Presiding Justice Whitney delivered the opinion of the court. The Excelsior Steel Furnace Company, appellant, filed its amended bill for an injunction against F. Meyer & Brother Company, appellee, and appellee interposed a demurrer thereto, which was sustained and appellant elected to stand by its bill and the same was dismissed for want of - equity, and the appellant brings the case here on appeal. The bill charges appellant manufactures certain articles upon which a patent has been applied for and all rights under such application assigned to appellant, and certain other articles upon which it holds a patent, and, as we read the record, manufactures certain other articles not covered by any patent or application for patent, and it charges that appellee made copies of these various articles and had stamped on them “Patented Oct. 16-1894,’’ whereas, appellee has no patent upon said articles and that it is thereby deceiving' the public and injuring appellant’s business. In so far as appellant is making articles which are covered by letters patent issued by the United States to appellant, or appellant’s assignor, or is protected by an application for a patent, the rights under which have been assigned to appellant, the remedy of appellant is in the United States Court. Here the complainant in the bill alleges that it has certain rights under certain patents and that it should be protected thereunder against the acts of the defendants, thus bringing the case clearly within the Patent Laws of the United States. Pratt v. Paris Gaslight & Coke Co., 168 U. S. 255. In so far as appellee is manufacturing articles like those that appellant manufactures and has falsely stamped upon them that they are patented, we are of opinion that equity will not interfere in the way and manner indicated by this bill. We do not believe equity has jurisdiction at the suit of one trader in an article to enjoin another trader in a similar article from telling falsehoods about his own article. It is not charged as to these articles that appellee is telling any falsehood about appellant’s articles, but merely that he is telling falsehoods about the articles which appellee manufactures. We think the demurrer was properly sustained. The judgment of the court below is affirmed. Affirmed.